Citation Nr: 0401975	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-20 482  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability to include degenerative joint disease.

2.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty military service from March 1988 
to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  A right hip disability to include degenerative joint 
disease is not shown by competent medical evidence to have a 
nexus or relationship to service. 

2.  A respiratory disability is not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  A right hip disability to include degenerative joint 
disease was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

2.  A respiratory disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

In March 2001, the RO sent the veteran a letter explaining 
the evidence and information necessary to substantiate the 
veteran's claims.  The RO also explained the portion of the 
evidence and information the veteran needed to provide and 
what portion VA would obtain.  Specifically, the letter of 
March 2001 explained to the veteran that he needed to inform 
VA of medical information he would like VA to consider, and 
the letter informed the veteran that VA would obtain private 
medical records and records from other Federal agencies, such 
as the Social Security Administration.  Thus, VA has complied 
with the requirements of VCAA by informing the veteran of the 
evidence and information needed to substantiate the claim, 
and by informing the veteran what portion of such information 
and evidence he needed to provide and what portion VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

II.  Right hip disability to include degenerative joint 
disease

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a right hip disability or 
degenerative joint disease.  In September 1990, treatment 
records show that the veteran sustained an injury to the 
right knee when she bumped it while riding on a bus.  The 
veteran was treated with immobilization and she developed 
swelling and pain in her right calf.  The veteran was 
hospitalized and treated with Heparin and Coumadin therapy.  
The veteran was diagnosed with right calf deep venous 
thrombosis.  A March 1993 examination showed normal clinical 
evaluation of the lower extremities and spine, 
musculoskeletal.  

VA outpatient treatment records dated January 1994 to October 
1995 indicate that the veteran sustained a right knee injury 
in a bus accident while serving in Saudi Arabia and had 
continued to have problems with her neck, back and right 
ankle.  

At her January 1996 VA examination, the veteran did not 
report problems with her right hip.  The examiner opined that 
it was possible that the left knee had developed degenerative 
changes secondary to the right knee and right ankle 
condition, given that an abnormal gait imposed on the veteran 
by the right leg condition could result in degenerative 
changes of the left knee.

VA outpatient treatment records dated September 1997 to 
August 1998 show that the veteran complained of right hip 
pain.  A June 1998 x-ray showed mild degenerative changes of 
the superolateral acetabulum.  

VA outpatient treatment records to include clinical 
psychologist records dated October 1995 to February 1997 show 
complaints of right hip pain.

A lay statement from T.K.G., RN, BSN, received in June 2000 
indicated that she and the veteran attended the University of 
Tulsa for the past three years.  She indicated that she 
observed the veteran's need to sit on the end chair in a row, 
or at a table to avoid the need to bend her legs.  She 
reported that she has observed the veteran's experience of 
pain from September 1997 to June 2000.

A lay statement from R.P., QMRP, dated in June 2000 indicated 
that she had known the veteran for over 20 years and was a 
witness that the veteran had experienced pain in both her 
right knee and hip as well as her back, off and on during and 
after her military service stemming from an accident she was 
involved in, in Saudi Arabia.  

A lay statement from the veteran's parents received in June 
2000 indicated that they had seen a change in the veteran's 
life since returning from Saudi Arabia consisting of an awful 
limp and painful back and hip.

VA outpatient treatment records dated January 1998 to October 
2002 show that in October 2001 the veteran was involved in a 
motor vehicle accident in October 2000.  The examiner noted 
that the veteran walked with a limp.  In February 2002, the 
veteran reported pain in both hips.  In August 2002, the 
veteran reported that her October 2000 car accident affected 
her left hip and left shoulders.  

At her June 2003 Travel Board hearing the veteran testified 
that she was on her way to work on a bus in Saudi Arabia when 
the driver swerved to miss a car and hit a hole and every one 
in the bus was thrown forward.  She indicated that she was 
sitting side ways and at that time her hip contacted the 
seat, first her knee then her hip.  She testified that her 
knee was dislocated and her hip was bruised but no bone 
injuries to the hip were found even after x-rays were taken.  
The veteran indicated that she formed a blood clot in her leg 
and that is why her hip was totally disregarded because the 
blood clot was the primary concern.  She testified that she 
has had problems with her hip ever since and was treated and 
the degenerative joint disease was found in 1991 or 1992 
shortly after her discharge.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right hip disability 
to include degenerative joint disease.  Service medical 
records do not show that a right hip disability was 
manifested during service.  Likewise, VA outpatient treatment 
records dated January 1994 to October 1995 do not show 
complaints or a diagnosis of a right hip disability.  There 
are no complaints concerning the right hip until 1996.  There 
is no competent medical evidence establishing the clinical 
presence of a right hip disability during the veteran's 
period of active service, or at any time prior to 1996.  
Service medical records show no right hip disability or 
injury to the right hip at the time of her September 1990 
accident.

The only evidence that tends to connect the veteran's right 
hip disability to service is that offered by the veteran 
himself and that of family and friends.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
layperson is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and her right hip disability.  Although a registered 
nurse wrote one of the lay statements, this individual was in 
class with the veteran and had not examined her for the 
purposes of right hip etiology.

Overall, the preponderance of the evidence is against the 
veteran's assertion that her current right hip disability is 
a result from any in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her claim for 
service connection for a right hip disability to include 
degenerative joint disease must be denied.


III.  Respiratory condition

Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of a respiratory condition or 
disability.  On her Report of Medical History upon entry into 
the service in December 1987 the veteran indicated that she 
had had tuberculosis.  The examiner noted that the veteran 
had been on prophylaxis for tuberculosis for one year in 
1984, but never had chest signs.  The December 1987 entrance 
examination found normal clinical evaluation of the lungs and 
chest.  In September 1990, the veteran was seen for a head 
cold with no other complaints.  In March 1991, the veteran 
was undergoing a procedure to rule out deep vein thrombosis 
and after he dye went in the veteran suddenly developed neck 
tightness and difficulty breathing.  It was noted that after 
the IV administration of Benadryl and Epinephrine, the 
symptoms resolved.  The impression was anaphylactic reaction 
to iodinated contrast.  A July 1992 treatment report showed 
that the veteran was seen for complaints of head and chest 
congestion.  The assessment indicated "? pneumonia and 
MRI".  A July 1992 x-ray revealed that the lungs were 
expanded and clear.  The cardiomediastinal silhouette was 
normal.  There were no significant abnormalities seen in the 
thorax.  At her March 1993 examination, the clinical 
evaluation of the lungs and chest was noted as normal with no 
indication of a respiratory condition or disability.  

VA outpatient treatment records dated in September 1996 show 
that the veteran reported sinus congestion for 3 to 4 years 
worse when the pollen was high.  She indicated that she had 
allergies to Erythromycin and iodine.

A September 1997 VA x-ray reported revealed cardiovascular 
markings and pulmonary structures were normal throughout.

VA outpatient treatment records dated June 1998 to June 1999 
show that the veteran was prescribed Prednisone in June 1998 
and was seen in April 1999 with complaints of cough and sinus 
problems.  The veteran was diagnosed with asthmatic 
bronchitis.  She was prescribed amoxicillin, Robitussin, and 
Albuterol inhaler.  

At her June 2003 Travel Board hearing, the veteran testified 
that her respiratory problems began when she was in Saudi 
Arabia and she indicated she experienced respiratory arrest 
while she was there.  She reported that she was told that it 
was related to the heat and not drinking enough water.  She 
also indicated that she started having respiratory problems 
and sinus problems which triggered bronchitis.  The veteran 
testified that she was continuously given over the counter 
medication.  She indicated she had pneumonia in service and 
then she had another respiratory episode in which she went to 
the emergency room and was given an Albuterol treatment and 
sent back home and put off work for one day.  She indicated 
that after service she had another bout of pneumonia and from 
that point she described having all kinds of respiratory 
problems.  The veteran clarified that she had pneumonia twice 
in service.




Analysis

After reviewing the evidence of record, it is concluded that 
he clear preponderance of the evidence is against entitlement 
to service connection for a respiratory disability.  Service 
medical records do not show that a respiratory disability 
manifested during service.  Service medical records show that 
the veteran was treated for tuberculosis prior to entry into 
service in 1984.  The veteran had a reaction to dye in March 
1991 during testing for deep vein thrombosis in which the 
veteran was given Benadryl and Epinephrine and the symptoms 
resolved.  The impression was anaphylactic reaction to 
iodinated contrast.  A July 1992 treatment report showed that 
the veteran was seen for complaints of head and chest 
congestion.  The assessment indicated "? pneumonia and 
MRI".  A July 1992 x-ray revealed that the lungs were 
expanded and clear.  At March 1993 service examination, the 
clinical evaluation of the lungs and chest was noted as 
normal with no indication of a respiratory disability.  

VA outpatient treatment records dated January 1994 to October 
1995 don not show complaints or a diagnosis of a respiratory 
disability.  There are no complaints concerning her 
respiratory condition until 1996.  There is no competent 
medical evidence establishing the clinical presence of a 
respiratory disability during the veteran's period of active 
service, or at any time prior to 1996.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that her current respiratory disability 
is a result from any in-service disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, 
her claim for service connection for a respiratory disability 
must be denied.




ORDER

Entitlement to service connection for a right hip disability 
to include degenerative joint disease is denied

Entitlement to service connection for a respiratory 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



